Per Curiam. The abstract in this case is very defective After a careful consideration of the testimony in the record. we think the verdict of the jury is right, and could not have been different. The testimony as to the allegation of extreme and repeated cruelty on the part of appellant, justified the verdict of the jury. The sixth and twelfth instructions given on the part of appellee by the court, are objectionable. But the instructions given on the part of appellant, were so plain that the jury could not have been misled. Besides, as we have already stated, the testimony undoubtedly showed that appellant had been guilty of extreme -and repeated cruelty toward his wife, and we cannot see that the instructions referred to could injuriously affect appellant. The judgment of the circuit court is affirmed. Judgment affirmed. Baker, J., did not participate in the hearing of this cause.